

GENERAL RELEASE AND SETTLEMENT AGREEMENT
 
This General Release and Settlement Agreement (“Agreement”) is made this 30th
day of June, 2006 by and between Christopher Smith (“Smith”), Paramount Trading
Co., Inc. (“Paramount”), Johan Ganiere (“Ganiere”), Claire Calvert (“Calvert”),
Alan Frank (“Frank”), Alan L. Frank Law Associates, P.C. (“Frank Law Firm”) -
(all collectively the “Claimant Parties”) and SmartVideo™ Technologies, Inc.
(“SmartVideo”). The term “Parties” shall refer to the Claimant Parties and
SmartVideo collectively.
 
WITNESSETH:
 
WHEREAS, Smith, Paramount, Ganiere and Calvert have asserted certain claims and
rights against and with respect to SmartVideo, including, but not limited to,
those claims made in Civil Action No. l:06-cv-0849-MHS currently pending in the
United States District Court for the Northern District of Georgia; and
 
WHEREAS, Frank and the Frank Law Firm represent Smith, Paramount, Ganiere and
Calvert with respect those certain claims and rights referenced above;
 
WHEREAS, Smith is the sole beneficial owner (as such term is defined in
Rulel3d-3(a) of the Securities Exchange Act of 1934) of 872,500 shares of
SmartVideo common stock;
 
WHEREAS, Paramount is the sole beneficial owner (as such term is defined in Rule
13d-3(a) of the Securities Exchange Act of 1934) of 246,667 shares of SmartVideo
common stock;
 
WHEREAS, Ganiere is the sole beneficial owner (as such term is defined in Rule
l3d-3(a) of the Securities Exchange Act of 1934) of 872,500 shares of SmartVideo
common stock; and WHEREAS, the Claimant Parties and SmartVideo desire to resolve
all such alleged claims and rights and any and all other alleged claims and
rights, as set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein, and other good and valuable consideration , the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
AGREEMENT
 
1.    Effective Date. This Agreement shall become effective immediately after
the Parties hereto have signed the Agreement (“the Effective Date”).
 
2.    Shares and Registration Rights.
 
(a) Ownership and Title. Smith, Paramount and Ganiere each severally and not
jointly represent and warrant to SmartVideo that they each are the sole
beneficial owner of 872,500, 246,667 and 872,500 shares of SmartVideo common
stock (collectively, the “Shares”) and that each has valid and marketable title
to such shares of common stock, free and clear of all claims, liens, charges,
encumbrances, “adverse claims” (as defined in Article 8 of the Georgia Uniform
Commercial Code), security interests and rights of third parties.


--------------------------------------------------------------------------------



(b) Commitments. Prior to the transfer to Frank of 311,083 shares of SmartVideo
common stock owned by Smith, Paramount and Ganiere, each of Smith, Paramount and
Ganiere severally and not jointly represent and warrant to SmartVideo that they
have not created and will not have created any subscriptions, options, warrants,
claims, calls, commitments, proxies or agreements for the purchase, voting or
control of any of such shares.
 
(c) Transfer of Shares to Frank. In consideration of his representation of
Smith, Paramount and Ganiere in the matters discussed herein, Smith, Paramount
and Ganiere are hereby transferring and selling to Frank 174,500, 49,333 and
87,250 shares, respectively, of SmartVideo common stock. Smith, Paramount and
Ganiere hereby severally and not jointly represent and warrant to SmartVideo
that such transfer and sale to Frank will be conducted in a transaction exempt
from registration under the Securities Act of 1933. After the transfer of a
total 311,083 shares of SmartVideo common stock to Frank from Smith, Paramount
and Ganiere, each of Smith, Paramount, Ganiere and Frank shall remain the sole
beneficial owner (as such term is defined in Rule 13d-3(a) of the Securities
Exchange Act of 1934) of 698,000, 197,334, 785,250 and 311,083 shares of
SmartVideo common stock, respectively (collectively hereinafter referred to as
the “Registered Shares”) until such time as any of such shares are sold. Each of
Smith, Paramount, Ganiere and Frank shall advise SmartVideo in writing of any
sale of such shares within ten calendar days after the closing of a sale. Smith,
Paramount, Ganiere and Frank severally and not jointly represent and warrant to
SmartVideo that they do not have any agreement, understanding or arrangement
with any other person or entity with regard to the proceeds from the sale of the
Registered Shares, nor will such an agreement, understanding or arrangement be
made by Smith, Paramount, Ganiere or Frank subsequent to the date of this
Agreement.
 
(d) Legend on Common Stock. Smith, Paramount, Ganiere and Frank each hereby
acknowledge, understand and agree that their shares of SmartVideo common stock
will be legended and restricted securities within the meaning of the Securities
Act of 1933, and that as such, such shares may not be offered or sold publicly
unless such shares are registered under the Securities Act of 1933 or offered
and sold pursuant to an exemption therefrom.
 
(e) Registration of Common Stock. By no later than July 31, 2006, SmartVideo
shall include the Registered Shares in a registration statement filed with the
Securities and Exchange Commission covering the Registered Shares and 550,000
shares which SmartVideo is required to register for Enable Growth Partners, L.P.
and INSYSTCOM, Inc. Although SmartVideo is filing a registration statement with
the Securities and Exchange Commission on June 30, 2006 covering the 550,000
shares of SmartVideo common stock owned by Enable Growth Partners, L.P. and
INSYSTCOM, Inc., SmartVideo shall not seek acceleration of such registration
statement, or permit the Securities and Exchange Commission to declare such
registration statement effective, unless and until the Registered Shares are
included in such registration statement by way of the filing of a pre-effective
amendment to such registration statement. In connection with such registration
statement, each of Smith, Paramount, Ganiere and Frank shall provide SmartVideo
with the information required to be included in such registration statement
under Items 507 and 508 of Regulation S-K (Part 229 of Title 17 of the Code of
Federal Regulation) and such other information as is reasonably requested to be
included in such registration statement by SmartVideo. All of such information
provided to SmartVideo by Smith, Paramount, Ganiere and Frank shall be true and
correct in all material respects. SmartVideo shall be required to maintain the
effectiveness of such registration statement for the Registered Shares until the
owner of the Registered Shares can publicly sell his or its portion of the
Registered Shares under Rule 144(k) promulgated under the Securities Act of
1933.



-2-

--------------------------------------------------------------------------------





(f) Removal of Restrictive Legend from Registered Shares. SmartVideo shall
remove the restrictive legend from stock certificates relating to Registered
Shares if and when the registered owner of such shares provides SmartVideo with
a legal opinion, in form and substance satisfactory to SmartVideo, stating that
the restrictive legend may be removed from such stock certificates in accordance
with the provisions of Rule 144(k) promulgated under the Securities Act of 1933
and that such shares may be publicly sold under Rule 144(k).
 
(g) Delivery of Stock Certificates. Assuming Smith or Caroline Buchler,
Paramount and Ganiere deliver their stock certificates for the Shares to Edwards
Angell Palmer & Dodge LLP (“EAPD”), 350 East Las Olas Boulevard, Suite 1150, Ft.
Lauderdale, FL 33301-4215 Attention: Leslie J. Croland, P.A. by no later than
July 14, 2006, SmartVideo shall cause to be delivered to the Frank Law Firm on
or before July 19, 2006, stock certificates representing the Registered Shares
in the following denominations: Smith 698,000 Shares; Paramount 197,334 Shares;
Ganiere, 785,250 Shares; and Frank 311,083 Shares. The stock certificates for
the Shares delivered to EAPD shall be accompanied by stock transfer
instructions, stock powers signed by each of Smith, and Caroline Buchler,
Paramount and Ganiere, and a medallion signature guarantee for each of such
persons. In addition, Paramount shall provide EAPD with certified resolutions of
its Board of Directors authorizing the person signing the stock powers on behalf
of Paramount to act in its behalf in connection with this matter. If any of the
stock certificates for all or a portion of Shares are delivered to EAPD after
July 19, 2006, then the delivery to Frank of the denominated Shares shall be
delivered to the Frank Law Firm by no later than five (5) days following the
delivery of the last stock certificate to EAPD.
 
3.    Release of Claims by Claimant Parties, As a material inducement to
SmartVideo to enter into this Agreement, the Claimant Parties hereby irrevocably
release SmartVideo and each of the owners, stockholders, predecessors,
successors, directors, officers, employees, representatives, attorneys,
subsidiaries and affiliates (and agents, directors, officers, employees,
representatives and attorneys of such subsidiaries and affiliates) of
SmartVideo, and all persons acting by, through, under or in concert with them,
including without limitation, Michael Criden, Justin A. Stanley, Glenn Singer,
Richard Bennett and Ron Warren (collectively the “Releasees”), from any and all
charges, claims, liabilities, agreements, damages, causes of action, suits,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, know or unknown, including, but not limited
to, any claim of breach of fiduciary duty, rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, or any tort, or any federal, state or other
governmental statute, regulation or ordinance (“Claim” or “Claims”), which the
Claimant Parties now have, or claim to have, or which the Claimant Parties at
any time hereinafter may have or claim to have, against each or any of the
Releasees occurring up to and including the Effective Date.
 
4.    Agreement Not to Use Non-Public and/or Confidential Information by
Claimant Parties. The Claimant Parties covenant and agree, for a period of five
(5) years from the Effective Date of this Agreement, not to use any non-public
and/or Confidential Information which is or may come into the possession or
knowledge of the Claimant Parties, including, but not limited to, any such
information that was or is obtained through the Siefert arbitration (Matter No.
30 181 Y 00559 05), Smith litigation (Case No. 1:06-cv-0849-MHS) or Breit
litigation (Case No. 1:06-cv-0850-MHS), or through any other means not herein
specified, in any way against the Releasees with respect to any Claim released
herein. For purposes of this Agreement, “Confidential Information” means any and
all data and information, whether disclosed orally, in writing, by observation,
or otherwise, relating to SmartVideo’s business which is not generally known to
its competitors or the public and is subject to reasonable efforts to maintain
its secrecy. Confidential information covered by this Agreement does not have to
be marked “Confidential” to be treated as such, and it includes, without
limitation, information relating to SmartVideo’s: software; designs;
compilations; programs; methods; techniques; drawings; processes; research and
development; legal affairs; accounting; filings and drafts thereof; work papers;
finances; actual or potential customer information and lists; customer,
partners, prospective customer, clients, vendors, agents, representatives,
consultant, and employment candidate contact names and information; customer
preferences; the needs and hiring habits of SmartVideo’s customers; billing
rates; pricing practices; marketing, recruiting, and placement strategies;
business plans; margins; prices; operations; existing and future services;
contract expiration dates; forecasts and forecast assumptions and volumes; and
other financial, sales, marketing, services, and operations information, whether
written or otherwise, which is not common knowledge in SmartVideo’s industry or
to the public. Confidential Information shall not include any data or
information that has been voluntarily disclosed to the public or its competitors
by SmartVideo (except where such public disclosure has been made without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.



-3-

--------------------------------------------------------------------------------



 
5.    Agreement Not to Disparage by Claimant Parties: The Claimant Parties agree
that, as part of the consideration for this Agreement, and for a period of three
(3) years from the Effective Date, they will not, directly or indirectly, in any
capacity or manner, make, cause, encourage or assist to be made any statements,
comments or remarks, whether oral, verbal, in writing, or electronically
transmitted, which might reasonably be considered to be derogatory, defamatory
or critical of, or negative towards, or to malign, harm, defame, disparage, or
damage the reputation and good name of SmartVideo, its subsidiaries or
affiliates, its respective officers, directors, agents or employees, or the
Releasees. Provided, however, that if any of the Claimant Parties are required
by any applicable law, regulation, statute, subpoena, court order or other
compulsory process to disclose information related to SmartVideo, such
disclosure of truthful information shall not constitute a breach of this section
or of this Agreement.
 
6.    Agreement Not to Assist by Smith, Paramount, Ganiere and Calvert. Smith,
Paramount, Ganiere and Calvert covenant and agree not to institute or
participate in any way in anyone else’s actions against any of the Releasees
with respect to any Claim released herein, except as required by any subpoena,
court order, or other compulsory process.
 
7.    Dismissal. Upon receipt of the payment set forth in Section 2 above,
Paramount and Smith shall immediately dismiss, with prejudice, Civil Action No.
1:06-cv-0849-MHS currently pending in the United States District Court for the
Northern District of Georgia.
 
8.    Release of Claims by SmartVideo. SmartVideo hereby irrevocably releases
the Claimant Parties from any and all charges, claims liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, any rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, or any tort or violation of any other legal or
contractual duty arising under the laws of the State of Georgia or the laws of
the United States (“Claim” or “Claims”), which SmartVideo now has, or claims to
have, or which SmartVideo at any time heretofore had, or claimed to have,
against the Claimant Parties, in each case as to acts or omissions by the
Claimant Parties occurring up to and including the Effective Date.


 



-4-

--------------------------------------------------------------------------------





9.    Agreement Not to Disparage by SmartVideo. SmartVideo agrees that, as part
of the consideration for this Agreement, and for a period of three (3) years
from the Effective Date, the members of the Board of Directors, and all
SmartVideo officers covered by Section 16(a) of the Securities Exchange Act of
1934, as amended, will not, directly or indirectly, in any capacity or manner,
make, cause, encourage or assist to be made any statements, comments or remarks,
whether oral, verbal, in writing or electronically transmitted, which might
reasonably be considered to be derogatory, defamatory or critical of, or
negative towards, or to malign, harm, defame or damage the reputation and good
name of any of the Claimant Parties, nor will they authorize, condone, or
encourage any such disparagement from others. Notwithstanding the foregoing, the
Claimant Parties recognize and acknowledge that SmartVideo will not be liable
for unauthorized remarks by individuals employed by or otherwise associated with
SmartVideo, other than the members of the Board of Directors and the SmartVideo
officers covered by Section 16(a) of the Securities Exchange Act of 1934, as
amended. Provided, however, that if SmartVideo or any of the Releasees are
required by an applicable law, regulation, statute, subpoena, court order, or
other compulsory process to disclose information related to any of the Claimant
Parties, such disclosure of truthful information shall not constitute a breach
of this Agreement. Moreover, this Section 9 shall not apply to any
communications: (1) between SmartVideo and its independent public auditors; (2)
necessary to comply fully with all applicable requirements and policies of
federal and state laws, stock exchange rules, and the rules and regulations of
the Securities and Exchange Commission and other federal and state agencies; (3)
necessary to cooperate fully with any investigation or request for information
from any state or federal governmental agency, stock exchange, or regulatory
organization; (4) necessary in the course of preparing and filing appropriate
tax returns or dealing with federal or state taxing authorities; (5) necessary
in connection with obtaining advice from legal counsel; or (6) made in
connection with any judicial or administrative proceeding or arbitration with
respect to which such communications are relevant.
 
10.    Entire Agreement. This Agreement sets forth the complete and exclusive
statement of the terms of the agreement between the Parties hereto and fully
supersedes any and all prior agreements or understandings between the Parties
hereto pertaining to the subject matter hereof.
 
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to any
principles of conflicts of laws.
 
12.    Specific Performance; Attorneys’ Fees. This Agreement may be specifically
enforced, and injunctive relief may be granted to prevent a breach of the
Agreement since there is no adequate remedy at law. The prevailing party in any
proceeding brought to obtain specific performance or injunctive relief pursuant
to this Agreement shall be entitled to an award of its reasonable costs and
expenses, including, without limitation, attorneys’ fees.


 

-5-

--------------------------------------------------------------------------------





13.    Severability. Except for Sections 3, 4 and 5, should any part, term or
provision of this Agreement be declared or determined by any court to be
illegal, invalid or otherwise unenforceable, the legality, validity and
enforceability of the remaining parts, terms or provisions hereof shall be
deemed not to be affected, and the Agreement shall be interpreted and enforced
as if such illegal, invalid or unenforceable part, term or provision, to the
extent possible, is not contained herein. If Section 3, 4 or 5 is declared
illegal, invalid or otherwise unenforceable, SmartVideo may, at its option,
declare this entire Agreement null and void.
 
14.    Construction. Both parties acknowledge and agree that they participated
jointly in the negotiation and drafting of this Agreement and the rule of
construction that ambiguities are construed against the drafter is hereby
waived.
 
15.    No Release from Future Actions or Inactions. Nothing contained herein
shall be construed as a release by the Parties hereto of, or an agreement by the
Parties hereto not to sue on any claims, manner of actions, causes of actions,
whether at law or in equity, suits, judgments, debts, liens, contracts,
agreements, promises, liabilities, demands, damages, losses, costs, expenses or
disputes (including attorneys’ fees and costs) arising out of any act, omission,
matter, cause, conduct, claim, event or thing whatsoever which may occur after
the Effective Date of this Agreement to the end of time.
 
16.    Amendment. This Agreement may not be modified, amended, supplemented, or
terminated except by a written instrument executed by the Parties hereto.
 
17.    Notice. All notices, requests, demands, and other communications required
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or if mailed, by United States certified or registered mail, postage
prepaid, to the other party to which the same is directed at the following
addresses (or at such other addresses as shall be given in writing by the
Parties to one another):


If to SmartVideo:
Attn: Chief Financial Officer w/ a copy also to:
Attn: General Counsel
SmartVideo™ Technologies, Inc.
3505 Koger Boulevard, Suite 400
Duluth, Georgia 30096
 
 
If to Claimant Parties:
Alan L. Frank, Esquire
Alan L. Frank Law Associates, P.C.
8380 Old York Road, Ste. 410
Elkins Park, PA 19027

 
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, and all of which together shall be deemed to
be one and the same Agreement. Executed counterparts may be delivered via
facsimile transmission.


 

-6-

--------------------------------------------------------------------------------



 
19. Participation in Negotiations. EACH OF THE UNDERSIGNED PARTIES ACKNOWLEDGES
AND AGREES THAT SUCH PARTY HAS PARTICIPATED IN THE NEGOTIATION OF AND CAREFULLY
READ EACH OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND UNDERSTANDS ITS
CONTENTS, AND THAT SUCH PARTY EXECUTED THIS SEVERANCE AGREEMENT AS SUCH PARTY’S
OWN FREE ACT AND DEED.
 
Executed this 30th day of June, 2006 by and between:
 
SmartVideo™ Technologies, Inc.
 
By:
[logo1.jpg]
 
 
Its:
VP - Finance 
 
 
 
 
 
 
 
 
 
Witness: 
 
CHRISTOPHER SMITH 
 
 
 
Attest: 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
PARAMOUNT TRADING CO., INC. 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
JOHAN GANIERE 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
ALAN L. FRANK, ESQUIRE 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
ALAN L. FRANK LAW ASSOCIATES, P.C. 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 

 
 

-7-

--------------------------------------------------------------------------------





19.    Participation in Negotiations. EACH OF THE UNDERSIGNED PARTIES
ACKNOWLEDGES AND AGREES THAT SUCH PARTY HAS PARTICIPATED IN THE NEGOTIATION OF
AND CAREFULLY READ EACH OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
UNDERSTANDS ITS CONTENTS, AND THAT SUCH PARTY EXECUTED THIS SEVERANCE AGREEMENT
AS SUCH PARTY’S OWN FREE ACT AND DEED.
 
Executed this ______ day of June, 2006 by and between:
 
SmartVideo™ Technologies, Inc.
 
 
 
 
 
By:
 
 
 
       
Its:
 
 
 
 
 
 
       
 
 
[logo2.jpg]
Witness: 
 
CHRISTOPHER SMITH 
 
 
 
Attest: 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
 
PARAMOUNT TRADING CO., INC. 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
JOHAN GANIERE 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
ALAN L. FRANK, ESQUIRE 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
ALAN L. FRANK LAW ASSOCIATES, P.C. 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 

 

-8-

--------------------------------------------------------------------------------





19.    Participation in Negotiations. EACH OF THE UNDERSIGNED PARTIES
ACKNOWLEDGES AND AGREES THAT SUCH PARTY HAS PARTICIPATED IN THE NEGOTIATION OF
AND CAREFULLY READ EACH OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
UNDERSTANDS ITS CONTENTS, AND THAT SUCH PARTY EXECUTED THIS SEVERANCE AGREEMENT
AS SUCH PARTY’S OWN FREE ACT AND DEED.
 
Executed this ______ day of June, 2006 by and between;
 
Smart Video™ Technologies, Inc.
 
 
 
 
 
By:
 
 
 
       
Its:
 
 
 
 
 
 
       
 
 
 
Witness: 
 
CHRISTOPHER SMITH 
 
 
 
Attest: 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
 PARAMOUNT TRADING CO., INC. 
 
 
 
 
 
 
 
 
 
 
BY: 
[logo3.jpg]
 
 
 
 
 
 
 
JOHAN GANIERE 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
ALAN L. FRANK, ESQUIRE 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
ALAN L. FRANK LAW ASSOCIATES, P.C. 
 
 
 
 
 
 
BY: 
 
 
 




-9-

--------------------------------------------------------------------------------




19.    Participation in Negotiations. EACH OF THE UNDERSIGNED PARTIES
ACKNOWLEDGES AND AGREES THAT SUCH PARTY HAS PARTICIPATED IN THE NEGOTIATION OF
AND CAREFULLY READ EACH OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
UNDERSTANDS ITS CONTENTS, AND THAT SUCH PARTY EXECUTED THIS SEVERANCE AGREEMENT
AS SUCH PARTY’S OWN FREE ACT AND DEED.
 
Executed this ______ day of June, 2006 by and between;
 
Smart Video™ Technologies, Inc.
 
 
 
 
 
By:
 
 
 
       
Its:
 
 
 
 
 
 
 
 
 
     
Witness: 
 
CHRISTOPHER SMITH 
 
 
 
Attest: 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
 PARAMOUNT TRADING CO., INC. 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
JOHAN GANIERE 
 
 
 
 
 
 
 
 
 
 
BY: 
[logo4.jpg]
 
 
 
 
 
 
 
ALAN L. FRANK, ESQUIRE 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
ALAN L. FRANK LAW ASSOCIATES, P.C. 
 
 
 
 
 
 
       
BY: 
 
 
 
 
 
 
 



 

-10-

--------------------------------------------------------------------------------





19.    Participation in Negotiations. EACH OF THE UNDERSIGNED PARTIES
ACKNOWLEDGES AND AGREES THAT SUCH PARTY HAS PARTICIPATED IN THE NEGOTIATION OF
AND CAREFULLY READ EACH OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
UNDERSTANDS ITS CONTENTS, AND THAT SUCH PARTY EXECUTED THIS SEVERANCE AGREEMENT
AS SUCH PARTY’S OWN FREE ACT AND DEED.
 
Executed this_____day of June, 2006 by and between:
 
SmartVideo™ Technologies, Inc.
 
 
 
 
 
By:
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
Witness: 
 
CHRISTOPHER SMITH 
 
 
 
Attest: 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
PARAMOUNT TRADING CO., INC. 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
JOHAN GANIERE 
 
 
 
 
 
 
 
 
 
 
BY: 
 
 
 
 
 
 
 
 
ALAN L. FRANK, ESQUIRE 
 
 
 
 
 
 
 
 
 
 
BY: 
[logo5.jpg]
 
 
 
 
 
 
 
ALAN L. FRANK LAW ASSOCIATES, P.C. 
 
 
 
 
 
 
 
 
 
 
BY: 
[logo6.jpg]
 
 
 
 
 
 



 

-11-

--------------------------------------------------------------------------------





 
 
 
 
SMARTVIDEO TECHNOLOGIES, INC.
 
 
 
 
 
 
 
BY:
[logo7.jpg]
 
VP - Finance
 
 



 

-12-

--------------------------------------------------------------------------------



 
 
 
 
 
BY:
 



 
ALAN L. FRANK LAW ASSOCIATES, P. C.
 
 
 
 
 
 
 
BY:
 
 



 
 
 
 
 
 
SMARTVIDEO TECHNOLOGIES, INC.
 
 
 
 
 
 
 
BY:
 
 
CLAIR CALVERT



 
 
 
 
 
 
 
 
 
 
By:
[logo8.jpg]
 


